DETAILED ACTION
This action is in response to the RCE filed 18 October 2021.
Claims 1, 3–6, 8–12, 14, and 15 are pending. Claims 1, 6, 11, and 12 are independent.
Claims 1, 3–6, 8–12, 14, and 15 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 18 October 2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 18 October 2021, with respect to the rejections of claims 1, 3–6, and 8–12 under §§ 102 and 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gustafsson et al.
Information Disclosure Statements
The information disclosure statements filed 19 July 2021 and 26 January 2022 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “obtaining module”, claims 6, 8–10, and 15.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 8–10, and 15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “obtaining module”, “extracting module”, “display module”, “recording module”, and “selection unit” invoke 35 U.S.C. § 112(f). The specification does disclose the corresponding algorithm(s) for performing the functions (see MPEP § 2182(II)(B)). Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)  Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)  Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)  Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6, 8, 11, 12, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Abuelsaad et al. (US 2015/0077419 A1) [hereinafter Abuelsaad] in view of Gustafsson et al. (US 2021/0272029 A1) [hereinafter Gustafsson].
Regarding independent claim 1, Abuelsaad teaches [a] method for displaying textual information, comprising:	obtaining original textual information; Unstructured text from a document is visualized (Abuelsaad, ¶¶ 24, 30).	extracting, by means of a semantic analysis algorithm, an information feature and information contents of the original textual information, A data visualization client program analyzes a document containing unstructured text, using text analytics to obtain data points [information contents] and relationships therebetween [information features], including labels for the data points (Abuelsaad, ¶¶ 30–34).	[…]	the information feature comprises a structure type, the structure type comprises the number of dimensions of information described by the original textual information, The data is organized in order to, e.g. draw a chart with a first and second axis [two dimensions] (Abuelsaad, ¶ 37).	the information contents are specific contents of information described by the original textual information, The analysis identifies data points, such as monetary or other numeric values (Abuelsaad, ¶ 31).	[…]	converting the information contents into structured data; The data points and labels are stored in a table (Abuelsaad, ¶ 37).	filling the structured data into a text display form matching with the information feature for displaying. A visualization type is determined based on the data identified from the text (Abuelsaad, ¶¶ 45–47).
Abuelsaad teaches generating a visualization from unstructured text, but does not expressly teach determining a type for the original text as a the information feature is an information type described by the original textual information, the information type indicates which type all the original textual information belongs to as a whole, A category is determined for each type of data to be visualized (Gustafsson, ¶ 33). The categories of the data are analyzed together as a set [information feature] in order to determine candidate visualizations (Gustafsson, ¶¶ 36–39).	wherein, extracting, by means of the semantic analysis algorithm, the information feature comprises: performing the semantic analysis processing on the original textual information by means of the semantic analysis algorithm, and determining the information type described by the original textual information as one of a plurality of preset information features; A data structure maps sets of data categories [preset information features] to visualization types (Gustafsson, ¶ 39, FIG. 6). (Compare to Applicant’s Table 1, specification p. 13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Gustafsson with those of Abuelsaad. One would have been motivated to do so in order to make it easier for users to choose the best visualization for the data (Gustafsson, ¶ 34).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Abuelsaad/Gustafsson further teaches:	wherein, filling the structured data into a text display form matching with the information feature for displaying comprises:	determining, from preset multiple text display forms, a set of text display forms matching with the information feature; A number of 	displaying the set of text display forms to enable a user to select a target text display form from the set of text display forms; The visualizations are displayed in a user interface (Gustafsson, ¶ 34).	receiving a selection instruction input by the user, wherein the selection instruction comprises the target text display form; The user can select a recommended visualization (Gustafsson, ¶ 47).	using the target text display form to display the information contents. The selected visualization is displayed in the user interface (Gustafsson, ¶ 47).
Claim 6 recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Claim 8 recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Claim 11 recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Abuelsaad further teaches [a]n electronic device comprising a memory and a processor… in e.g., ¶¶ 11, 12, and 14–18.
Claim 12 recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Abuelsaad further teaches [a] non-transitory machine readable storage medium… in e.g., ¶¶ 12 and 17.
Regarding dependent claim 14, Abuelsaad/Gustafsson further teaches:	wherein, the information feature further comprises a behavior type, the behavior type is an action type with a time sequence described by the original textual information. A portion of the data may be identified as time data and used to suggest, e.g. a line chart (Gustafsson, ¶¶ 33, 35, 39).
Claim 15 recites limitations similar to those of claim 14, and therefore is rejected for the same reasons.
Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Abuelsaad in view of Gustafsson, further in view of Moser et al. (US 2016/0124960 A1) [hereinafter Moser].
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated. Abuelsaad/Gustafsson teaches recommending a number of visualization types to a user based on the data, but does not expressly teach recording a correspondence between the data and the visualization type. However, Moser teaches:	wherein, after using the target text display form to display the information contents, the method further comprises:	recording a correspondence between the information feature and the target text display form. Information regarding the level of usage of types of visualizations for types of data is stored (Moser, ¶ 81).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Moser with those of Abuelsaad/Gustafsson. One would have been motivated to do so in order to improve the recommendations of visualization types (Moser, ¶ 81).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Abuelsaad/Gustafsson/Moser further teaches:	wherein, the method further comprises:	if multiple correspondences between the information feature and text display forms are recorded, selecting, from the text display forms corresponding to the information feature, a text display form recorded the greatest number of times as a matching text display form of the information feature to store. The suggested visualizations may be ranked based on the usage data, such that visualizations with a high level of usage are given priority (Moser, ¶¶ 81–83).
Claim 9 recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Claim 10 recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176